Citation Nr: 1601878	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  15-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an earlier effective date than August 31, 2012, for a grant of service connection for peptic ulcer.

2.  Entitlement to an initial compensable rating for peptic ulcer.

3.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.G.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to February 1983, including in combat in the Republic of Vietnam from September 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted, in pertinent part, the Veteran's claims of service connection for peptic ulcer, assigning a zero percent (non-compensable) rating effective August 31, 2012, and for degenerative disc disease of the cervical spine (which was characterized as cervical spine degenerative disc disease and intervertebral disc syndrome, assigning a 10 percent rating effective August 31, 2012.  The Veteran disagreed with this decision in December 2013, seeking higher initial ratings for his service-connected peptic ulcer and degenerative disc disease of the cervical spine and an earlier effective date than August 31, 2012, for the grant of service connection for peptic ulcer.  He perfected a timely appeal in June 2015.  A Travel Board hearing was held at the RO in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's Board hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for peptic ulcer and an initial rating greater than 10 percent for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for peptic ulcer was included on a VA Form 21-526, "Veteran's Application For Compensation Or Pension," which was dated on August 12, 1999, and date-stamped as received by the RO in San Diego, California, that same day.

2.  The Veteran's DD Form 214 was date-stamped as received by VA on August 12, 1999; this persuasively suggests that the Veteran submitted additional records, including copies of his service treatment records, in support of his original service connection claim for peptic ulcer on the same date that he filed this claim.

3.  The RO in Seattle, Washington, initially requested the Veteran's complete service treatment records from the National Personnel Records Center in St. Louis, Missouri (NPRC) on September 10, 1999.

4.  In response to a request for the Veteran's complete service treatment records, the NPRC notified the RO in Seattle, Washington, on April 10, 2000, that these records had been mailed to the RO on April 6, 2000.

5.  In a deferred rating decision included in the Veteran's claims file and dated on April 14, 2000, RO personnel concluded that adjudication of the Veteran's claims would be deferred pending receipt of his service treatment records from the NPRC.

6.  In a rating decision dated on April 14, 2000, and issued to the Veteran and his service representative on May 5, 2000, the RO in Seattle, Washington, denied, in pertinent part, the Veteran's claim of service connection for peptic ulcer; this decision was not appealed.

7.  The Veteran filed a request to reopen his previously denied claim of service connection for peptic ulcer in statements on a VA Form 21-4138 date-stamped as received by the RO on August 31, 2012.

8.  In the currently appealed rating decision dated on October 17, 2013, and issued to the Veteran and his service representative that same day, the RO reopened the Veteran's previously denied claim of service connection for peptic ulcer, assigning a zero percent rating effective August 31, 2012.

9.  In response to a request for the Veteran's complete service treatment records, the NPRC again notified the RO in Seattle, Washington, on August 6, 2013, that these records previously had been mailed to the RO on April 6, 2000; in a formal memorandum to the file dated on August 6, 2013, RO personnel concluded that the Veteran's service treatment records were not available for review.

10.  The Veteran's complete service treatment records subsequently were associated with his claims file on December 5, 2013, February 12, 2014, and on November 5, 2014; receipt of these records rendered the May 2000 rating decision non-final for VA adjudication purposes.

11.  The Veteran's claim of service connection for peptic ulcer has been pending since August 12, 1999.

	
CONCLUSION OF LAW

The criteria for an effective date of August 12, 1999, for the grant of service connection for peptic ulcer have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's earlier effective date claim for a grant of service connection for peptic ulcer, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than August 31, 2012, for the grant of service connection for peptic ulcer.  He essentially contends that, because VA lost track of service treatment records which he submitted on August 12, 1999, when he filed his original service connection claim for peptic ulcer, this claim has been pending since that date.  He also contends that, but for VA losing track of service treatment records that he submitted and not following up on a pending request for service treatment records that was submitted to the NPRC contemporaneous to the filing of his original service connection claim for peptic ulcer, he would have been awarded service connection for peptic ulcer at the time that his claim original was denied.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

Factual Background and Analysis

The Board finds that the evidence supports assigning an effective date of August 12, 1999, for the grant of service connection for peptic ulcer.  The Veteran contends that, because VA lost track of service treatment records which he submitted on August 12, 1999, when he filed his original service connection claim for peptic ulcer, this claim has been pending since that date.  He also contends that, but for VA losing track of service treatment records that he submitted and not following up on a pending request for service treatment records that was submitted to the NPRC contemporaneous to the filing of his original service connection claim for peptic ulcer, he would have been awarded service connection for peptic ulcer when his original claim was denied.  The Board agrees.  The record evidence shows that the Veteran's original claim of service connection for peptic ulcer was included on a VA Form 21-526, "Veteran's Application For Compensation Or Pension," which was dated on August 12, 1999, and date-stamped as received by the RO in San Diego, California, that same day.  The Veteran's DD Form 214 also was date-stamped as received by VA on August 12, 1999.  Although the VA date stamp on this document does not indicate which VA facility received it, the existence of this date stamp noting receipt of the Veteran's DD Form 214 on the same day that he filed his original service connection claim for peptic ulcer persuasively suggests that he submitted evidence, including copies of his service treatment records, in support of his original service connection claim for peptic ulcer on the same date that he filed this claim.  

The Veteran has contended strenuously throughout the appeal period that VA misplaced or lost certain of his service treatment records which he submitted when he filed his original service connection claim for peptic ulcer on August 12, 1999.  He testified to this effect before the Board in September 2015.  See Board hearing transcript dated September 17, 2015, at pp. 13-15.  The Board finds that the Veteran's lay statements and hearing testimony concerning the service treatment records that he submitted on August 12, 1999, when he filed his original service connection claim for peptic ulcer to be credible because they are consistent with the evidence showing that his DD Form 214 was received by VA on the same day that he filed this claim.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board also notes that, although the RO essentially reopened the Veteran's previously denied service connection claim for peptic ulcer and granted this claim on the merits in the currently appealed rating decision, this was procedural error as the Veteran's claim should have been considered pending since he filed his original service connection claim for peptic ulcer on August 12, 1999.  Relevant law and regulations provide that subsequent receipt of service department records (including service treatment records, as happened in this case) at any time after a rating decision is issued on a particular claim requires VA to reconsider the claim without regard to whether new and material evidence has been received to reopen it.  See 38 C.F.R. § 3.156(c) (2015).  In other words, receipt of the Veteran's service treatment records in recent years (beginning in 2013) following the May 2000 rating decision denying service connection for a peptic ulcer rendered that decision non-final for VA adjudication purposes and required the RO to adjudicate the claim de novo rather than on the basis of whether new and material evidence had been received to reopen the previously denied claim.  Relevant law and regulations also provide that an award of VA disability compensation based at least in part on receipt of service department records after the initial rating decision "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim."  See 38 C.F.R. § 3.156(c)(3) (2015) (emphasis added).  In this case, it is undisputed that VA received the Veteran's original claim of service connection for peptic ulcer on August 12, 1999, and adjudicated this claim in a May 2000 rating decision without the benefit of the Veteran's complete service treatment records.  That date is the later of the date entitlement arose or the date that VA received the previously decided claim as it also is undisputed that the Veteran's current peptic ulcer is related to in-service complaints of and treatment for an ulcer (as the VA examiner concluded in September 2013 and as shown in the Veteran's complete service treatment records).

The Board notes in this regard that, in the May 2000 rating decision denying the Veteran's claim of service connection for peptic ulcer, the RO conceded that, if the Veteran's complete service treatment records subsequently were located or received by VA, he would be entitled to an effective date as of the date that he filed his original service connection claim for peptic ulcer.  The RO specifically stated:

Service medical records for the period September 1966 to February 1983 could not be obtained for review.  If these records are located at a later date, this decision will be reconsidered.  If a different decision results, that decision will be effective as of the date of the original claim.

(Emphasis added.)  It is undisputed that a different decision resulted in the currently appealed rating decision because the RO granted the Veteran's service connection claim for peptic ulcer in that decision.  Unfortunately, the currently appealed rating decision granting service connection for peptic ulcer was not made "effective as of the date of the original claim" as provided in the May 2000 rating decision.  Instead, the RO erroneously concluded in the currently appealed rating decision that the appropriate effective date for the grant of service connection for peptic ulcer was August 31, 2012, the date that VA received a request to reopen the previously denied claim.  Having conceded in May 2000 that, should service treatment records (or service medical records) subsequently be received by the RO demonstrating the Veteran's entitlement to service connection for peptic ulcer, he would be entitled to an effective date as of the date of the original claim (in this case, August 12, 1999), the RO cannot subsequently conclude that, on these same facts, the Veteran is not entitled to the earlier effective date that he seeks in this appeal.


The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, because the Veteran's complete service treatment records were not received until after the May 2000 rating decision denying his original service connection claim for peptic ulcer, his original claim has been pending since it was filed on August 12, 1999.  Accordingly, the Board finds that the criteria for an effective date of August 12, 1999, for a grant of service connection for peptic ulcer have been met.


ORDER

Entitlement to an effective date of August 12, 1999, for a grant of service connection for peptic ulcer is granted.


REMAND

The Veteran also contends that his service-connected peptic ulcer and degenerative disc disease of the cervical spine are more disabling than currently (and initially) evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Veteran testified at his September 2015 Travel Board hearing that he had been treated by a variety of private clinicians since his service separation for his service-connected peptic ulcer and degenerative disc disease of the cervical spine.  He also testified that he would be treated for his service-connected degenerative disc disease of the cervical spine following his hearing.  See Board hearing transcript dated September 17, 2015, at pp. 5.  He testified further that he recently had been diagnosed as having anemia related to his service-connected peptic ulcer and was being treated for that.  Id., at pp. 16.  It is not clear to the Board from a review of the Veteran's claims file whether all of the records identified in his hearing testimony have been obtained by the AOJ.  Thus, the Board finds that, on remand, the AOJ should attempt to obtain these records.

The Veteran also testified before the Board in September 2015 that both his service-connected peptic ulcer and degenerative disc disease of the cervical spine had worsened since his most recent VA examinations.  He specifically testified that his service-connected degenerative disc disease of the cervical spine incapacitated him at least once a week.  Id., at pp. 3-4.  He also specifically testified that he experienced flare-ups of pain due to his service-connected peptic ulcer at least 3 times per week.  Id., at pp. 11-12.  A review of the claims file indicates that the Veteran had a VA examination for his cervical spine disability most recently in December 2014 and a VA examination for his peptic ulcer most recently in September 2013.  The Board notes in this regard that VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95.  The Court also has held that, when a Veteran alleges that his service-connected disability has worsened since he or she was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

It does not appear that the Veteran's December 2014 VA examination for his cervical spine addressed his complaint of incapacitating episodes of pain at least once a week.  It also does not appear that the Veteran's September 2013 VA examination for peptic ulcer addressed his complaint of flare-ups of pain at least 3 times per week.  Given that the Veteran's contentions regarding the worsening symptomatology of his service-connected peptic ulcer and service-connected degenerative disc disease of the cervical spine were not addressed in his most recent VA examinations for these disabilities, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected peptic ulcer and his service-connected degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected peptic ulcer or his service-connected degenerative disc disease of the cervical spine since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected peptic ulcer.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected peptic ulcer is mild with recurring symptoms once or twice yearly.  The examiner next is asked to state whether the Veteran's service-connected peptic ulcer is moderate with recurrent episodes of severe symptoms 2 to 3 times a year averaging 10 days in duration or with continuous moderate manifestations.  The examiner next is asked to state whether the Veteran's service-connected peptic ulcer is moderately severe or less than severe with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  The examiner finally is asked to state whether the Veteran's service-connected peptic ulcer is severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the cervical spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected degenerative disc disease of the cervical spine is manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The examiner next is asked to state whether the Veteran's service-connected degenerative disc disease of the cervical spine is manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The examiner finally is asked to state whether the Veteran's service-connected degenerative disc disease of the cervical spine is manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


